DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment to the specification was received on 05/12/2022.  This amendment is ACCEPTABLE.


Response to Amendment
Applicant’s amendments to ¶0056 of the specification, filed 05/12/2022, have made the objection to the specification moot.  The specification objection of 03/18/2022 has been withdrawn.
Applicant’s amendments to claims 1-13, filed 05/12/2022, have made the claim objections moot.  The claim objections of 03/18/2022 have been withdrawn.
Applicant’s amendments to claims 1, 7, and 11, filed 05/12/2022, have made the §112(b) rejections moot.  The §112(b) rejections of 03/18/2022 have been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
--INDEPENDENT CLAIM(S) 1, 7, AND 11 IS/ARE ALLOWABLE FOR THE REASONS SET FORTH IN THE NON-FINAL OFFICE ACTION MAILED ON 03/18/2022.-- Additionally dependent claims 2-6, 8-10 and 12-13 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746